Richard S. Heller, J.
The parties hereto have stipulated the following for the guidance of the court:
1. Claimant Melvin Brown was arrested on August 2, 1945 in the county of New York, city of New York, and was held in the city jail, New York, N. Y., until January 29, 1946.
2. That said claimant, Melvin Brown, was indicted prior to January 29, 1946 and was charged with:
a. Attempted robbery in the first degree.
b. Attempted grand larceny in the first degree.
c. Assault in the second degree.
d. Assault in the third degree.
3. That on January 29, 1946 said claimant, Melvin Brown, was found guilty on all counts in the aforesaid indictment and was sentenced on February 21, 1946, by Honorable Francis L. Valente, Judge of the Court of General Sessions of the County of New York, on the first count of said indictment, to wit, attempted robbery in the first degree, to be confined in an institution under the jurisdiction of the Department of Correction of the State of New York for an indefinite term and was committed to the Reception Center of the Department of Correction of the State of New York at Elmira, New York, for classification and confinement, pursuant to article 3-A of the Correction Law.
*8344. That, in addition to the foregoing and on February 21, 1946, said claimant, Melvin Brown, received suspended sentences on the three remaining counts of said indictment.
5. That on February 27, 1946 said claimant, Melvin Brown, was received and incarcerated at the Department of Correction Reception Center at Elmira, New York, at which time he was credited with having spent 203 days certified on commitment in jail time prior to his reception at the Reception Center at Elmira, New York.
6. That claimant, Melvin Brown, was incarcerated at said Reception Center at Elmira, New York, from February 27, 1946 to May 15, 1946, at which time he was transferred to Auburn State Prison, Auburn, New York, where he remained until March 1, 1951.
7. That on March 1, 1951 said claimant, Melvin Brown, left the confines of Auburn State Prison, Auburn, New York, on parole until June 16, 1951, at which time he was remanded to Sing Sing Prison, Ossining, New York, where he remained from July 2, 1952 to October 15, 1952.
8. That on October 15, 1952 said claimant, Melvin Brown, was transferred to Auburn State Prison, Auburn, New York, where he remained incarcerated until July 2, 1953, when he was paroled.
9. That said claimant, Melvin Brown, remained on parole until he was notified by the Executive Department of the State of New York, Division of Parole, 80 Centre Street, New York, N. Y., dated July 1, 1954, that he had been discharged from parole and that a copy of said discharge would be available to him on or after July 14, 1954.
10. That said discharge certificate was dated June 24, 1954. Upon the foregoing stipulation and the evidence presented at the trial it is the opinion of the court that the claimant was illegally and unlawfully imprisoned and detained beyond the maximum term of his sentence. (People ex rel. Johnson v. Martin, 283 App. Div. 478, affd. 307 N. Y. 713.) .
Claimant was actually imprisoned 1 year 6 months and 27 days beyond the expiration of his maximum term. In addition, he spent 2 years 2 months and 3 days on parole after his maximum term had expired.
Claimant is entitled to an award in the sum of $9,600 for all damages suffered by reason of the illegal and unlawful imprisonment and detention.
The foregoing constitutes the written and signed opinion of the court on which judgment may be entered. (Civ. Prac. Act, § 440.)